Citation Nr: 0920831	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  05-35 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a lung disorder 
secondary to exposure to Agent Orange.

2.  Entitlement to service connection for a skin disorder 
secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M.  Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Boise, 
Idaho.

This appeal was previously before the Board in January 2009 
when it was remanded for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims file, the Board finds that this 
matter must again be remanded for additional development and 
adjudication, even though such action will, regrettably, 
further delay a decision in this appeal.

When this case was last before the Board, it was remanded in 
order to accord the Veteran a VA dermatology and pulmonary 
examination in order to determine the nature and etiology of 
any diagnosed lung or skin disorder.  This was accomplished 
in February 2009.  The examination report reflects diagnoses 
of alveolar proteinosis and eczema, as well as an adequately 
supported opinion that neither condition is related to Agent 
Orange exposure.  Importantly, however, the examiner did not 
provide an opinion as to whether the Veteran's currently-
shown lung and skin disorders are otherwise related to 
service, as requested by the Board.  This deficiency should 
be corrected.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(as a matter of law, a remand by the Board confers on the 
Veteran the right to compliance with the remand orders).

Additionally, in March 2009, subsequent to the supplemental 
statement of the case issued earlier that month, the Veteran 
provided additional information regarding pertinent private 
treatment, the records of which have not yet been associated 
with the claims file.  He also indicated ongoing VA 
treatment.  On remand, the RO should attempt to obtain these 
records.   

Accordingly, the case is REMANDED for the following action:

1.	Obtain records of treatment at the 
Pocatello, Idaho and Salt Lake, Utah VA 
facilities since September 2005.  

2.	After obtaining release forms from the 
Veteran (inform him that he must submit 
a separate form for each 
institution/physician) and any other 
required information, records of all 
pertinent post-service treatment, 
including from Bannock Regional Medical 
Center, and Drs. N.-T.-G.-N., T. J. 
McD., R. P. G., W. K. B., and V.S. E. 
should be obtained and associated with 
the claims folder (see the March 2009 
VA Form 21-4142 for full names and 
addresses).  All attempts to obtain 
these records, along with any negative 
responses, should be fully documented 
in the claims file.  

3.	Thereafter, return the claims file to 
the February 2009 VA examiner for 
follow-up opinion.  If that examiner is 
not available, refer the claims file to 
another appropriate individual.  The 
examiner should review the record, in 
its entirety, including this Remand and 
any records obtained from the 
development requested above.  Such 
review should be noted in the 
examination report. 

The examiner is asked to express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that the 
Veteran's currently-shown lung disorder 
and skin disorder is related to or had 
its onset during active service.  A 
complete rationale should be provided 
for all opinions expressed.

4.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

